Citation Nr: 0722498	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

K.C.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1976 to July 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).

Procedural history

The veteran's November 2002 claim was denied in the January 
2004 rating decision.  The veteran disagreed and timely 
appealed.  

The veteran and her representative presented statements and 
further evidence to a Decision Review Officer at the RO in 
July 2005.  A summary of that meeting is of record in lieu of 
a transcript.  In September 2006, a therapist, K.C., 
presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  [The veteran was 
present, but she did not testify.]  A transcript of that 
hearing has been associated with the veteran's claims folder.

Issue not on appeal

A June 2004 rating decision denied the veteran's claim for 
entitlement to total disability (TDIU).  A review of the 
record indicates that the veteran has not appealed the rating 
decision.  That issue is not in appellate status.  See 
38 U.S.C.A. § 7105 (West 2002).


FINDING OF FACT

The evidence of record supporting a conclusion that the 
veteran's PTSD is related to her military service is at least 
in equipoise.



CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  She 
essentially contends that she endured a number of traumatic 
experiences in service which led to PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a May 2003 letter that to 
support her claim of entitlement to service connection 
for PTSD the evidence must show "a current diagnosis of 
PTSD, evidence showing that stressful events happened to 
you in service, and medical evidence showing a 
connection between these stressful events and your 
PTSD."  See page 1.  

Moreover, the RO sent the veteran a questionnaire 
specifically pertaining to her PTSD claim.  Thus, the veteran 
was provided specific guidance as to what information and 
evidence would help substantiate her claim.

The veteran was further informed in the May 2003 letter that 
VA would provide a medical examination if it was deemed 
necessary to substantiate her claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as she provided 
sufficient information to allow VA to obtain them.

The May 2003 letter VCAA described the various kinds of 
evidence needed to support the veteran's claims, and asked 
her to send it to VA.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  Moreover, the veteran was informed in a March 
2006 letter that "[I]f you have any information or evidence 
that you have not previously told us about or given to us" 
to send it to VA.  Finally, the veteran was again asked to 
send VA any additional evidence pertaining her appeal in an 
October 2006 letter.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
existence of a current disability, are not at issue.  The 
veteran's claims were denied based on element (3), a 
connection between the veteran's military service and the 
claimed disability.  As noted above, the veteran received 
proper notice of this crucial element.  
The veteran was specifically notified of elements (4) and (5) 
in the March 2006 letter.  Thus, the Board thus finds that 
the veteran has received proper notice in accordance with 
Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained numerous reports of VA treatment of the veteran, 
some of which will be discussed below.  Additionally, VA 
obtained private medical and treatment records.  The veteran 
was provided with VA examinations pertaining to the PTSD 
claim in August 2003 and July 2005.  The reports of the 
medical examinations and reviews reflect that the examiners 
recorded the veteran's past medical history, noted her 
current complaints, conducted an appropriate physical and 
mental examinations and rendered diagnoses and opinions.  
The RO has obtained the veteran's service medical records 
(SMR) and her service personnel file (201 file).  

The Board notes that there is a January 12, 1978 entry in the 
service medical records which indicates that the veteran was 
referred for a mental health consultation.  It is unclear 
whether the requested consultation actually took place.   The 
Board notes that the January 1978 entry does not indicate 
where the veteran was referred for the mental health 
consultation, and the veteran did not identify the location.  
After review of the record, it is clear that it would be a 
fruitless endeavor to attempt to find a record of the 
consultation, if indeed one exists or ever existed.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that in this case there is no reasonable possibility 
that the missing records may be located, and thus no useful 
purpose would be served in remanding this matter for more 
development.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran's 
counselor presented testimony at a hearing conducted in 
September 2006 before the undersigned VLJ.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  The Board will therefore proceed to a decision on 
the merits as to these three issues.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection - PTSD

There is a specific regulation concerning service connection 
for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."


Analysis

The veteran contends that she was assaulted and abused during 
her active duty military service.  She contends that these 
events individually or jointly caused PTSD.

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  The Board will address each of these elements in 
turn.  

Current disability

A review of the medical evidence indicates inconsistent 
psychological diagnoses of PTSD.  An October 2002 Vet Center 
diagnosis provided by a licensed social worker provides that 
the veteran suffers from PTSD.  In an August 2003 examination 
report, a VA psychologist diagnosed the veteran with panic 
disorder without agoraphobia, PTSD and generalized anxiety 
disorder.  A July 2005 VA psychologist reported a diagnosis 
of dysthymia with a history of major depression, psychotic 
features generalized anxiety disorder, by report a history of 
panic disorder, and, by history, PTSD secondary to sexual 
assault in adolescence.  Most recently, in a May 2006 VA 
Medical Center discharge summary, the veteran was diagnosed 
with PTSD.  

Although other diagnoses appear in the record, the Board 
finds that the medical evidence is at least in equipoise that 
the veteran has PTSD.  Thus, the first element of § 3.304(f) 
has been met.

Nexus

As noted, the record must include medical evidence of a 
causal nexus between PTSD and the claimed in-service 
stressor.  As has been alluded to above, certain medical 
evidence points to pre-service abuse as the source of he 
veteran's PTSD.  However, the record contains two 
psychological reports which conclude that there is a nexus 
between the veteran's diagnosed PTSD and her military 
service.  
The evidence appears to be at least in equipoise on this 
point.  The second element of § 3.304(f) has arguably been 
met.  

Stressors

The crucial element of the claim involves in-service 
stressors.  As has been discussed in the law and regulations 
section above, unless a claimant has been in combat or has 
been a POW, the claimed stressors must be verified.  The 
veteran does not contend that she served in combat or that 
the stressors upon which she relies are related to combat or 
POW experiences.  Thus, the record must contain service 
records or other credible evidence which corroborates the 
reported stressors.

In her November 2002 statement, the veteran set out no less 
than twelve stressor events upon which her claim is 
individually and jointly based.  After review of the entire 
record, the Board has determined that one stressor event is 
sufficiently corroborated and supports a finding that an in-
service stressor occurred.  The stressor is briefly stated 
below:

In 1976, during basic training, the veteran and her 
platoon were being issued M-16 rifles to complete rifle 
range qualifications.  A fellow female trainee threw her 
M-16 rifle at another trainee but hit the veteran 
instead, breaking the veteran's right clavicle.  The 
veteran contends this injury has caused her pain and 
stress which has contributed to her present PTSD state.  

The Board notes that the veteran's service medical records do 
not currently contain any specific record indicating the 
veteran suffered a broken clavicle as she has contended.  
However, the Board notes that an April 1980 rating decision 
indicates that a May 15, 1978 entry regarding the veteran's 
complaint of shoulder pain was of record.  This is long after 
basic training in 1976.  However, this entry arguably serves 
to establish that a shoulder injury did take place.  
Additionally, and crucially in the Board's estimation, the 
veteran is in fact service connected for residuals of a 
fracture of the right clavicle, evaluated as 40 percent 
disabling.  

The Board observes that the Court in Patton has determined 
that:

To service connect PTSD, there must be credible 
evidence to support the veteran's assertion that 
the stressful event occurred.  This does not mean 
that the evidence actually proves that the incident 
occurred, but rather the preponderance of evidence 
supports the conclusion that it occurred.

2 Vet. App. at 279, citing Manual M21-1.

Based on this record, the Board finds that the veteran's 
statements regarding the shoulder injury incident in basic 
training, which she articulated in her November 2002 claim, 
are sufficiently corroborated by the credible evidence of 
record.  All three elements of 38 C.F.R. § 3.304 are 
therefore met.  

Service connection for PTSD is thus warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


